DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2012/0088316, hereinafter Lu) in view of YOSHITAKE et al. (US 2007/0103657, hereinafter Yoshitake) and further in view of BULLER et al. (US 2017/0239719, hereinafter Buller).
With respect to claim 1, Lu discloses: 
a pad (upper part of chuck table 110 of fig. 1) comprising a first side (top surface) and a second side opposite (back surface) the first side, wherein the first side is configured to receive a wafer (20) during chemical mechanical planarization (CMP) process (para 0011; polishing  - according to applicant’s specifications para 0031, CMP includes polishing a wafer) and a platen (114) adjacent the pad along the second side, wherein the platen comprises a suction opening (114 comprises of a hole) that interfaces with the second side (114 interfaces the lower/back surface); suction at the suction opening to adhere the second side to the platen (para 0012; wafer is held on chuck table through suction); a first sensor configured to collect first sensor data (para 0014 and 0017; one or more sensors); a second sensor (112) coupled to the platen and configured to collect second sensor data of air pressure at the suction opening (para 0017 and 0018), wherein the second sensor comprises a pressure sensor (para 0018; pressure sensor 112); and at least one processor (612 of fig. 6) configured to stop the CMP process when an abnormality of the pad is detected based on the first and second sensor data (para 0035 and 0037; if any of the process parameter is higher than an upper limit or lower limit than a lower limit of the range, the process is stopped or pasused).
Lu does not explicitly disclose that the vacuum sources is a pump and the sensor data characterizes a uniformity of adherence between the pad and the platen, wherein the pump is configured to produce the suction at the suction opening based on the 
In an analogous art, Yoshitake discloses that the vacuum sources is a pump (para 0022; vacuum pump) and the sensor data characterizes a uniformity of adherence between the pad and the platen (para 0111; 0112 and 0123; sensor gathers data), wherein the pump is configured to produce the suction at the suction opening based on the sensor data (para 0111; 0112 and 0123; vacuum pump adjusts the suction according to the data collected by the sensor). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu’s system by adding Yoshitake’s disclosure in order to have a uniform contact between platen/table and a substrate holder to reduce the imperfection during a polishing process.
Yoskitake discloses that the first sensor is an optical sensor (para 0123; optical sensor)
Lu/Yoshitake does not explicitly disclose wherein the first sensor is configured to generate image data indicative of whether one or more folds are present on a surface of the pad.
In an analogous art, Buller discloses wherein the first sensor comprises an optical sensor (para 0270; optical sensor) configured to generate image data (para 0291; The controller may comprise performing image analysis using the output of the optical sensor) indicative of whether one or more folds are present on a surface of the 
With respect to claim 7, Lu discloses a pad (upper part of chuck table 110 of fig. 1) configured to receive a wafer (20) during chemical mechanical planarization (CMP) (para 0011; polishing  - according to applicant’s specifications para 0031, CMP includes polishing a wafer), wherein the pad comprises a first side (top surface) configured receive the wafer and a second side (back surface) opposite the first side; a platen (114) adjacent the pad, wherein the platen comprises a suction opening (114 comprises of a hole) that interfaces with the second side of the pad; suction at the suction opening to adhere the second side of the pad to the platen (para 0012; wafer is held on chuck table through suction); a first sensor configured to collect first sensor data (para 0014 and 0017; one or more sensors); a second sensor (112) coupled to the platen and configured to collect second sensor data of air pressure at the suction opening (para 0017 and 0018), wherein the second sensor comprises a pressure sensor (para 0018; pressure sensor 112); and at least one processor (612 of fig. 6) configured to stop the CMP process when an abnormality of the pad is detected based on the first and second sensor data (para 0035 and 0037; if any of the process parameter is higher than an upper limit or lower limit than a lower limit of the range, the process is stopped or paused).
Lu does not explicitly disclose that the vacuum sources is a pump and the sensor data characterizes a uniformity of adherence between the pad and the platen, wherein the pump is configured to produce the suction at the suction opening based on the sensor data, wherein the 
In an analogous art, Yoshitake discloses that the vacuum sources is a pump (para 0022; vacuum pump) and the sensor data characterizes a uniformity of adherence between the pad and the platen (para 0111; 0112 and 0123; sensor gathers data), wherein the pump is configured to produce the suction at the suction opening based on the sensor data (para 0111; 0112 and 0123; vacuum pump adjusts the suction according to the data collected by the sensor). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu’s system by adding Yoshitake’s disclosure in order to have a uniform contact between platen/table and a substrate holder to reduce the imperfection during a polishing process.
Yoskitake discloses that the first sensor is an optical sensor (para 0123; optical sensor)
Lu/Yoshitake does not explicitly disclose wherein the first sensor is configured to generate image data indicative of whether one or more folds are present on a surface of the pad.
In an analogous art, Buller discloses wherein the first sensor comprises an optical sensor (para 0270; optical sensor) configured to generate image data (para 0291; The controller may comprise performing image analysis using the output of the optical sensor) indicative of whether one or more folds are present on a surface of the pad (para 0062; 0278 and  0368; sensor results indicate any 
With respect to claim 9, Lu/Yoshitake/Buller discloses the system of claim 7. Lu disclose wherein a cross sectional area of the suction opening is between 0.001 millimeters squared (mm2) to 10 mm2 (openings 114.- mere having a specific cross sectional area is not critical).
With respect to claim 10, Lu/Yoshitake/Buller discloses the system of claim 7.
Lu further discloses that wherein a cross sectional shape of the suction opening is at least one of: a circle (fig. 1), an ellipse, a square, a triangle, and a polygon.
With respect to claim 12, Lu/Yoshitake/Buller discloses the system of claim 7.
Lu does not explicitly disclose wherein the pump is configured to produce the suction at the suction opening based on the sensor data.
In an analogous art, Yoshitake discloses disclose wherein the pump is configured to produce the suction at the suction opening based on the sensor data (para 0111; 0112 and 0123; vacuum pump adjusts the suction according to the data collected by the sensor). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu’s system by adding Yoshitake’s disclosure in order to have a uniform contact between platen/table and a substrate holder to reduce the imperfection during a polishing process.
Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu/Yoshitake/Buller and further in view of Crevasse et al. (US 6,033,293, hereinafter Crevasse).
With respect to claim 4, Lu/Yoshitake/Buller does not explicitly disclose wherein the first ide is textured differently than the second side.
In an analogous art, Crevasse discloses wherein the first side is textured differently than the second side (col. 2; lines 33-35; the back side of the pad comprises a thin layer of hard material preferably metal or plastic. Col. 1; lines 23-25; top/front side is mad of soft material e.g. polyurethane). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Yoshitake/Buller’s system by adding Crevasse’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 5, Lu/Yoshitake/Buller does not explicitly disclosewherein the second side is smoother than the first side.
In an analogous art, Crevasse discloses wherein the second side is smoother than the first side (Crevasse discloses different front and back surfaces of the pad- mere having one surface smoother than other surface is not critical). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Yoshitake/Buller’s system by adding Crevasse’s disclosure in order to manufacture a semiconductor device according to required specifications.

With respect to claim 6, Lu/Yoshitake/Buller does not explicitly disclose wherein the suction opening is part of a plurality of suction openings along an upper surface of the platen, wherein there is at least one suction opening per 5 square centimeters to least one suction opening per 30 square centimeters along the upper surface of the platen, wherein the upper surface of the platen is adjacent the second side.
In an analogous art, Crevasse further discloses that  wherein the suction opening is part of a plurality of suction openings along an upper surface of the platen (openings 41-45 of fig. 2 are along an upper surface of the platen 40) , wherein there is at least one suction opening per 5 square centimeters to least one suction opening per 30 square centimeters along the upper surface of the platen (col. 3; lines 60-65), wherein the upper surface of the platen is adjacent the second side (upper surface is adjacent to 34). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Yoshitake/Buller’s system by adding Crevasse’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/ Yoshitake/Buller and further in view of Spiegel et al.(US 2013/0078812, hereinafter Spiegel).
With respect to claim 2, Lu/Yoshitake/Buller discloses the system of claim 1.
Lu/Yoshitake/Buller does not explicitly disclose wherein the suction opening is in fluid communication with the pump.
.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu/ Yoshitake/Buller and further in view of Doan et al. (US 2002/0034928, hereinafter Doan).
With respect to claim 3, Lu/Yoshitake/Buller discloses the system of claim 1.
LuYoshitake/Buller does not explicitly disclose wherein the pad is configured to slide along the platen on the second side.
In an analogous art, Doan discloses wherein the pad is configured to slide along the platen on the second side (para 0030). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Yoshitake/Buller’s system by adding Doan’s disclosure in order to have an even surface of a wafer during a polishing process.
With respect to claim 13, Lu/Yoshitake/Buller discloses the system of claim 7.
Lu/Yoshitake/Buller does not explicitly disclose wherein the pad is bound on the platen within a lateral guard.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/ Yoshitake/Buller and further in view of NIYAMA et al. (US 2013/0273266, hereinafter Niyama).
With respect to claim 8, Lu/Yoshitake/Buller discloses the system of claim 7.
Lu/Yoshitake/Buller does not explicitly disclose wherein the suction at the suction opening is between 0.0001 atmospheres (ATM) and 0.8 ATM.
In an analogous art, Niyama discloses wherein the suction at the suction opening is between 0.0001 atmospheres (ATM) and 0.8 ATM (para 0228; 15 Pa ~ .000148ATM). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Yoshitake/Buller’s system by adding Niyaman’s disclosure in order to adjust the pressure according to the desired suction level.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/ Yoshitake/Buller and further in view of TSENG et al. (US 2010/0224256, hereinafter Tseng).
With respect to claim 11, Lu/Yoshitake/Buller discloses the system of claim 7.

	In an analogous art, Tseng discloses that the suction opening is part of a plurality of suction openings that comprise a first set of suction openings and a second set of suction openings of greater quantity than the first set of suction openings (para 0010-0011; different number of openings can be adjusted for first and second pump), and
the first set of suction openings is in fluid communication with a first pump and the second set of suction openings is in fluid communication with a second pump different than the first pump (para 0012 and 0028). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Yoshitake/Buller’s system by adding Tseng’s disclosure in order to adjust the fluid flow according to polishing requirements.
Claims 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Buller.
With respect to claim 14, Lu discloses disposing a pad (upper part of chuck table 110 of fig. 1) on a platen (114), wherein the platen comprises a suction opening (114 comprises of a hole) that interfaces with the pad;

Lu does not explicitly disclose wherein detecting the abnormality comprises generating image data indicative of whether one or more folds are present on a surface of the pad.
In an analogous art, Buller discloses wherein detecting the abnormality comprises generating image data (para 0291; The controller may comprise performing image analysis using the output of the optical sensor) indicative of whether one or more folds are present on a surface of the pad (para 0062; 0278 and  0368; sensor results indicate any change/abnormality/unevenness on the surface of the material when compared with the regular surface). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Crevasses/Wu’s system by adding Buller’s disclosure in order to detect and display the abnormalities of a processing surface.

With respect to claim 17, Lu/Buller discloses the method of claim 14.
Lu discloses wherein the adjusting comprises producing a different suction strength at a center suction opening adjacent a center of the platen than at a peripheral suction opening adjacent a circumference of the platen (fig. 1; holes can be formed of different sizes and layouts and the suction strength is adjusted accordingly).
With respect to claim 19, Lu/Buller discloses the method of claim 14.
Lu discloses wherein detecting the abnormality comprises detecting a pressure vaLu between the pad and the platen (para 0020 and 0035). 
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu/Buller and further in view of Wu et al. (US 2013/0217306, hereinafter Wu).
With respect to claim 15, Lu/Buller discloses the method of claim 14.
Lu/Buller does not explicitly disclose wherein the adjusting comprises replacing the pad.
 In an analogous art, Wu discloses wherein the adjusting comprises replacing the pad (para 0020; replacing the pad). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Buller’s system by adding Wu’s disclosure in order to have an even polished surface of a wafer.
With respect to claim 18, Lu/Buller discloses the method of claim 14.
Lu/Buller does not explicitly disclose detecting the abnormality comprises capturing an image of the pad.
In an analogous art, Wu discloses detecting the abnormality comprises capturing an image of the pad (para 0016 and 0018;  mere making an image after detecting any abnormality is not critical). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Buller’s system by adding Wu’s disclosure in order to have an even polished surface of a wafer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/Buller and further in view of Chen et al. (US 2004/0187304, hereinafter Chen).
With respect to claim 16, Lu/Buller discloses the method of claim 14.
Lu/Buller does not explicitly disclose that the adjusting comprises pulsing the suction.
In an analogous art, Chen discloses that the adjusting comprises pulsing the suction (para 0026). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Lu/Buller’s system by adding Chen’s disclosure in order to adjust the quantity of the fluid during polishing process.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/Buller and further in view of Doan.
With respect to claim 20, Lu/Buller discloses the method of claim 14.
Lu/Buller does not explicitly disclose securing the pad on top of the platen using a lateral guard adjacent a circumference of the pad.


Response to Arguments
This action is response to applicant’s remarks filed on 03/26/21. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816